Case 1:19-cv-01662-ENV-RER Document 1 Filed 03/25/19 Page 1 of 15 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ANDRE ADAMS,

                               Plaintiff,                            Case No. 19-CV-1662
         ― against ―                                                     COMPLAINT
PATRICK QUIGLEY, CRAIG LUPARDO,
DANIEL DELPINO, and THE CITY OF NEW                                JURY TRIAL DEMANDED
YORK.

                               Defendants.



               Plaintiff Andre Adams (“Plaintiff” or “Mr. Adams”) files this action against

Defendants Patrick Quigley, Craig Lupardo, and Daniel Delpino (the “Individual Defendants”),

each in his individual capacity; and the City of New York; and alleges as follows:

                                   NATURE OF THE ACTION

               1.      Mr. Adams brings this action under 42 U.S.C. § 1983 to recover damages

relating to his false arrest, malicious prosecution, and denial of a fair judicial process.

               2.      In March 2018, the Individual Defendants arrested Plaintiff without

probable cause during a “broken windows” policing-style sweep in a New York City Housing

Authority (“NYCHA”) apartment.

               3.      The Individual Defendants fabricated evidence against Mr. Adams,

including sworn allegations that Defendant Quigley “observed [Mr. Adams] drop a lit

[marijuana] cigarette from his hand.” The supposed marijuana cigarette that Mr. Quigley

allegedly “observed” Mr. Adams drop “from his hand” was never recovered, because it did not

exist.

               4.      After the Individual Defendants arrested Mr. Adams, Defendant Delpino

forcefully walked Mr. Adams down a staircase while his hands were cuffed behind his back. As
Case 1:19-cv-01662-ENV-RER Document 1 Filed 03/25/19 Page 2 of 15 PageID #: 2



the two men descended the stairs, Defendant Delpino intentionally, unreasonably, and without

justification caused Mr. Adams to fall down the stairs, resulting in physical injury to Mr. Adams.

               5.      As he fell down the staircase, Mr. Adams’ falling body made contact with

Defendant Delpino, causing Mr. Delpino to fall along with Mr. Adams.

               6.      Video recordings of the fall exist and are in the parties’ possession.

               7.      Defendant Delpino did not suffer injury. He immediately stood up and

continued to walk the visibly injured Mr. Adams down the stairs. Other police officers walked

past Defendant Delpino as he was on the ground and as he stood back up, glancing at him but not

stopping because they could see he was not injured.

               8.      Rather than apologize, the officers used this incident to falsely accuse Mr.

Adams of assaulting a police officer and threaten him with a felony conviction and years in

prison.

               9.      For more than six months, the individual Defendants and others falsely

stated and swore that Mr. Adams had thrown himself down the stairs at the officers in an attempt

to injure them. They maintained those false claims in documents given to prosecutors that led to

Mr. Adams’s prosecution.

               10.     Only when Mr. Adams’s criminal defense attorney obtained video footage

during the course of the criminal prosecution was the case dropped and Mr. Adams’s liberty

restored.

               11.     The video evidence demonstrates that Mr. Adams was innocent of the

charges leveled against him and that the officers had lied in order to further his prosecution and

protect themselves from a false arrest and excessive force suit. This suit now follows.

                                JURISDICTION AND VENUE

               12.     This action arises under 42 U.S.C. §§ 1983 and 1988.
Case 1:19-cv-01662-ENV-RER Document 1 Filed 03/25/19 Page 3 of 15 PageID #: 3



               13.     Jurisdiction lies in this Court under its federal question and civil rights

jurisdiction, 28 U.S.C. §§ 1331 and 1343.

               14.     Venue is proper in this Court under 28 U.S.C. § 1391 because Plaintiff’s

claims arose within the Eastern District of New York.

                                             PARTIES

               15.     Plaintiff Andre Adams is a resident of Staten Island, New York and a

citizen of the United States.

               16.     Defendant Patrick Quigley is a Sergeant in the New York City Police

Department, who at all relevant times acted under color of state law, and who is sued in his

individual capacity.

               17.     Defendant Daniel Delpino is an officer in the New York City Police

Department, who at all relevant times acted under color of state law, and who is sued in his

individual capacity.

               18.     Defendant Craig Lupardo is an officer in the New York City Police

Department, who at all relevant times acted under color of state law, and who is sued in his

individual capacity.

               19.     Defendant City of New York is a municipal corporation existing under the

laws of the State of New York.

                                  GENERAL ALLEGATIONS

               20.     On March 22, 2018, Plaintiff Andre Adams was sitting inside the doorway

of his friend’s apartment with the door open. The friend is referred to herein as “Individual 1.”

Mr. Adams and Individual 1 were on the second floor of a NYCHA apartment building in Staten

Island.
Case 1:19-cv-01662-ENV-RER Document 1 Filed 03/25/19 Page 4 of 15 PageID #: 4



               21.      Individual 1’s door was open so that Mr. Adams could hear his 94-year-

old grandmother, who lived across the hall. Mr. Adams helps care for his grandmother, who was

responsible for raising him.

               22.      Mr. Adams and Individual 1 were watching boxing videos of their friend,

a professional boxer with whom they had grown up on Staten Island.

               23.      As they watched boxing videos, “Individual 2” – Individual 1’s brother –

came up the stairwell, entered the hallway, and joined Mr. Adams.

               24.      Soon thereafter, three police officers – Patrick Quigley, Craig Lupardo,

and Daniel Delpino – entered the hallway and threw Individual 2 against the wall and began to

arrest him.

               25.      Mr. Adams and Individual 2 verbally protested the unnecessary use of

force, and Mr. Adams’s brother, who was across the hall in their grandmother’s apartment, also

came out to see what the commotion was about.

               26.      None of these young men approached the officers or attempted to interfere

with them in any way.

               27.      The Defendant police officers, angered that these young, African-

American men dared to question their actions, arrested Mr. Adams and his brother.

               28.      The Defendant police officers pushed Mr. Adams against a wall and

cuffed his hands behind his back.

               29.      Mr. Adams asked the officers why they were arresting him. The officers

did not answer.

               30.      In their files, the police officers in fact note that Mr. Adams consistently

asked them “for what, for what” when they arrested him.
Case 1:19-cv-01662-ENV-RER Document 1 Filed 03/25/19 Page 5 of 15 PageID #: 5



                31.     Defendant Quigley threatened Mr. Adams, who was still asking why he

was getting arrested, saying to Mr. Adams, “are you trying to go down those stairs?” Defendant

Quigley was implying that Mr. Adams would be thrown down the stairs if he did not stop

verbally protesting and questioning the police officers’ actions.

                32.     The officers then took Mr. Adams and two others down the stairwell

towards their vehicles, where other officers had already arrived.

                33.     While walking down the stairs, Defendant Delpino yanked on Mr. Adams’

arm, causing him to fall down the stairs, on top of Mr. Delpino, and injuring Mr. Adams.

                34.     After the fall, Defendant Delpino pulled Mr. Adams up and continued

pushing him down the stairwell.

                35.     Mr. Adams requested medical attention after the fall but was refused.

                36.     Officer Delpino was not injured by the fall, but later claimed to be injured.

                37.     At the precinct, various officers, including supervisors, tried to coerce Mr.

Adams into saying that he was not injured by the fall. Officers told Mr. Adams that if he did not

deny being injured, he would be charged with assaulting a police officer, a felony.

                38.     Mr. Adams initially refused, but after officers told him that he would be

released if he agreed to state on video that he was uninjured, Mr. Adams agreed to their demand.

A police officer used a cell phone to record a statement by Mr. Adams.

                39.     After Mr. Adams made the recorded statement, rather than release him,

officers locked him back in a holding cell.

                40.     After a shift change, Mr. Adams informed a different group of officers of

his injuries. One or more of those officers brought Mr. Adams to the hospital where he was

treated for his injuries.
Case 1:19-cv-01662-ENV-RER Document 1 Filed 03/25/19 Page 6 of 15 PageID #: 6



               41.     Mr. Adams and Individual 2, who were arrested along with Mr. Adams,

were released from the precinct with summonses.

               42.     Mr. Adams was held in custody based on the false charges leveled by the

individual Defendants. Because of a weekend, Mr. Adams was jailed for approximately three

days before he was brought to court and arraigned.

               43.     Mr. Adams was charged with a litany of crimes he did not commit.

               44.     Defendant Lupardo swore out a felony complaint that included numerous

false statements. The complaint incorporated by reference false statements made by Defendants

Quigley and Delpino.

               45.     Defendants Delpino and Lupardo falsely swore that Mr. Adams

“intentionally lunged his body down the stairs, causing [Delpino] to fall down the stairs, and

experience physical injury including but not limited to sprained left knee, sprained right

shoulder, strained back, substantial pain, and redness and swelling to [Delpino]’s knee, back,

arm, and hip, and a contusion to [Delpino]’s hip.”

               46.     Based on those false statements, Mr. Adams was charged with assault in

the second degree (assault on a police officer), a Class D Felony. That charge subjected Mr.

Adams to years of imprisonment.

               47.     Mr. Adams was also charged with assault in the third degree, resisting

arrest, and obstructing governmental administration in the second degree; based on the same

false statements by Defendants Delpino and Lupardo.

               48.     Defendants Quigley and Lupardo falsely swore that Mr. Adams possessed

a lit marijuana cigarette, and that Defendant Quigley watched Mr. Adams drop the supposed

marijuana cigarette from his hand. The alleged marijuana was a fabrication; it never existed.
Case 1:19-cv-01662-ENV-RER Document 1 Filed 03/25/19 Page 7 of 15 PageID #: 7



               49.     The judge in Mr. Adams’ criminal case set bail at $20,000, resulting in

Mr. Adams’ continued incarceration.

               50.     Mr. Adams was later released on bail.

               51.     For the next approximately nine months, Mr. Adams had his liberty

restricted by the conditions of his bail, he was required to appear in court approximately ten

times, and he was forced to live in fear of going to prison for many years despite having

committed no crime.

               52.     After the parties to the criminal case obtained a video from the stairwell

depicting part of the alleged “assault,” and in light of the non-existence of the alleged marijuana,

prosecutors moved to dismiss the case after a single adjournment, unconditionally, and with the

provision that the case to be sealed immediately. The state court agreed, adjourning and then

dismissing the case.

                                   FIRST CAUSE OF ACTION

                     DENIAL OF DUE PROCESS AND A FAIR TRIAL
                  UNDER THE FIFTH AND FOURTEENTH AMENDMENTS
                            AND 42 U.S.C. SECTION 1983

                       (Against Defendants Quigley, Delpino, and Lupardo)

               53.     Plaintiff repeats and realleges each and every allegation set forth above.

               54.     The Fifth and Fourteenth Amendments guarantee that every person who is

subject to criminal charges has the rights to a fair trial, to timely disclosure of favorable

information (i.e., Brady and Giglio information), and not to have false or fabricated evidence

presented against the accused.

               55.     Together and individually, the individual Defendants forwarded false

information and fabricated evidence to prosecutors.
Case 1:19-cv-01662-ENV-RER Document 1 Filed 03/25/19 Page 8 of 15 PageID #: 8



                  56.   Defendants Lupardo and Quigley falsely stated, including in police reports

and charging documents, that Mr. Adams possessed marijuana and that Defendant Quigley

“observed [Mr. Adams] drop a lit [marijuana] cigarette from his hand.”

                  57.   Defendant Lupardo and Delpino falsely stated, including in police reports

and charging documents, that Mr. Adams “intentionally lunged his body down the stairs, causing

[Defendant Delpino] to fall down the stairs, and experience physical injury.”

                  58.   These Defendants knew, or were deliberately indifferent to the fact, that

the false information and fabricated evidence they created and communicated to prosecutors

were likely to cause the initiation and continuation of criminal proceedings against Mr. Adams,

and likely to influence a jury verdict.

                  59.   Defendants withheld from prosecutors and from the defense material

information favorable to the defense – the disclosure of which was required under Brady v.

Maryland, Giglio v. United States, and their progeny – including, but not limited to, their

knowledge that Mr. Adams did not possess marijuana and did not assault or attempt to assault a

police officer.

                  60.   The non-disclosure of Brady and Giglio information directly and

proximately caused the initiation and continuation of criminal process against Mr. Adams.

                  61.   When some of the Brady and Giglio information came to light,

prosecutors terminated the criminal proceedings against Mr. Adams.

                  62.   As a direct and proximate result of Defendants’ acts and omissions, the

Defendants deprived the Plaintiff of his liberty and property.
Case 1:19-cv-01662-ENV-RER Document 1 Filed 03/25/19 Page 9 of 15 PageID #: 9



                                 SECOND CAUSE OF ACTION

                   FALSE ARREST AND MALICIOUS PROSECUTION
                UNDER THE FOURTH AND FOURTEENTH AMENDMENTS
                           AND 42 U.S.C. SECTION 1983

                       (Against Defendants Quigley, Delpino, and Lupardo)

               63.     Plaintiff repeats and re-alleges each and every allegation set forth above.

               64.     Acting individually and in concert, the individual Defendants deprived

Mr. Adams of his rights under the Fourth and Fourteenth Amendments to the United States

Constitution to be free from unreasonable searches and seizures, and to his liberty, by detaining,

searching, arresting, confining, causing the confinement, and/or continuing the confinement of

Mr. Adams without any privilege to do so.

               65.     Probable cause did not exist either to arrest or prosecute Mr. Adams; his

arrest and prosecution were, rather, based on Defendants’ false allegations – including the false

allegation that Mr. Adams possessed marijuana and the false allegation that Mr. Adams assaulted

or attempted to assault a police officer.

               66.     Plaintiff was conscious of his confinement and did not consent to it.

               67.     Defendants acted with actual malice.

               68.     The criminal proceedings terminated in Mr. Adams’ favor

                                  THIRD CAUSE OF ACTION

     MUNICIPAL LIABILITY FOR DENIAL OF DUE PROCESS AND A FAIR TRIAL
             UNDER THE FIFTH AND FOURTEENTH AMENDMENTS
                        AND 42 U.S.C. SECTION 1983

                                  (Against the City of New York)

               69.     Plaintiff repeats and realleges each and every allegation set forth above.
Case 1:19-cv-01662-ENV-RER Document 1 Filed 03/25/19 Page 10 of 15 PageID #: 10



                70.     Defendant the City of New York maintains a custom and policy of failing

 to discipline police officers who provide false testimony in sworn charging documents, which

 caused Mr. Adams to suffer the loss of liberty described in this Complaint.

                71.     Prior to Mr. Adams’ arrest, policymaking officials at the New York City

 Police Department (“NYPD”) – acting with deliberate indifference to the constitutional rights of

 individuals suspected or accused of criminal activity; to the risk of arresting, prosecuting, and

 convicting innocent people; and to the rights of all criminal suspects and defendants to due

 process and a fair trial – implemented patently inadequate policies, procedures, regulations,

 practices, customs, training, supervision, and discipline concerning:

                        a.      False statements and testimony by police officers;

                        b.      The duty of police officers not to fabricate evidence
                                against criminal defendants or suspects; and

                        c.      The continuing duty of police officers to preserve
                                and to make timely disclosure to prosecutors, during
                                criminal investigations and prosecutions, of all
                                material evidence or information (i.e., Brady and
                                Giglio material) favorable to a person suspected,
                                accused or convicted of criminal conduct, including,
                                but not limited to: evidence of innocence; and
                                evidence that a police or prosecution witness made
                                false statements, is unreliable, or lacks credibility.

                72.     The aforesaid deliberate or de facto policies, procedures, regulations,

 practices, and/or customs (including the failure to properly instruct, train, supervise and/or

 discipline employees with regard thereto) were implemented or tolerated by policymaking

 officials for the Defendant City of New York, including but not limited to, the New York City

 Police Commissioner, who knew (or should have known):

                        a.      To a moral certainty that such policies, procedures,
                                regulations, practices and/or customs concern issues
                                that regularly arise in the investigation and
                                prosecution of criminal cases;

                        b.      That such issues either present police employees
                                with difficult choices of the sort that instruction,
Case 1:19-cv-01662-ENV-RER Document 1 Filed 03/25/19 Page 11 of 15 PageID #: 11



                             training and/or supervision will make less difficult
                             or that the need for further instruction, training,
                             supervision and/or discipline was demonstrated by
                             a history of police employees mishandling such
                             situations as well as the incentives that police
                             employees have to make the wrong choice; and

                      c.     That the wrong choice by such employees
                             concerning such issues will frequently cause the
                             deprivation of the constitutional rights of criminal
                             suspects or defendants and cause them constitutional
                             injury.

               73.    The aforementioned policymaking officials had the knowledge and the

 notice alleged in the preceding paragraph based upon, among other circumstances:

                      a.     credible allegations, many substantiated by judicial
                             decisions, finding that NYPD officers had
                             wrongfully withheld material evidence or knowingly
                             given false or misleading testimony;

                      b.     civil lawsuits, some of which resulted in substantial
                             verdicts, judgments, or settlements, credibly alleging
                             that police had falsified, exaggerated, or withheld
                             material evidence, or made false statements in
                             reports and testimony;

                      c.     numerous decisions of the United States Supreme
                             Court, the United States Court of Appeals for the
                             Second Circuit, the New York Court of Appeals, and
                             the New York Appellate Division, discussing the
                             difficult issues that regularly arise under Brady;

                      d.     judicial decisions directly criticizing the NYPD for
                             failing to train and supervise officers in their Brady
                             obligations and for failing to adopt adequate Brady
                             disclosure policies, see, e.g., Cordero v. City of New
                             York, 282 F. Supp. 3d 549, 554 & n.1 (E.D.N.Y.
                             Carter v. Harrison, 612 F. Supp. 749 (E.D.N.Y.
                             1985), and putting the NYPD on notice that the City
                             could be held liable for its failure to adequately train
                             police officers and investigators regarding their
                             obligations to provide truthful testimony and to
                             disclose evidence that favors criminal defendants
                             under under Brady, see Walker v. City of New York,
                             974 F.2d 293 (2d Cir. 1992);
Case 1:19-cv-01662-ENV-RER Document 1 Filed 03/25/19 Page 12 of 15 PageID #: 12



                        e.      formal reports of the New York City Comptroller’s
                                Office and the Bar Association of the City of New
                                York criticizing the NYPD and the New York City
                                Law Department for failing to follow up substantial
                                civil settlements for police misconduct with
                                disciplinary or other remedial action; and

                        f.      numerous reports of the Commission to Investigate
                                Allegations of Police Corruption and the Anti-
                                Corruption Procedures of the Police Department
                                (“Mollen Commission”) and subsequent commissions,
                                finding that the NYPD failed to take sufficient steps to
                                deter and correct perjury and falsification of evidence
                                by police officers;

                74.     In June 2018, NYPD Commissioner James P. O’Neill appointed an

 independent panel (the “White Panel”) to conduct a review of the NYPD’s internal discipline

 system. The panel consists of the Honorable Mary Jo White, its chair; the Honorable Robert L.

 Capers; and the Honorable Barbara S. Jones.

                75.     That panel found that the NYPD’s internal processes encourage and

 condone false statements.

                76.     While patrol guide § 203-08 requires dismissal for making an intentional

 false statement, officers are almost never charged under this section and are instead charged

 under provisions used to avoid punishing dishonesty.

                77.     Even where officers were found to have violated § 203-08, the

 Department’s trial commissioners recommended punishments that allowed officers to remain

 employed despite the presumptive dismissal penalty.

                78.     The City’s Commission to Combat Police Corruption has recommended

 that the NYPD charge under §203-08, but the Department refuses to do so.

                79.     The White Panel noted that the practice of “handing off” arrests for

 administrative convenience leads to false testimony from officers, who claim to have witnessed

 all facts in a case, when in fact, they did not. This practice allows certain officers to earn
Case 1:19-cv-01662-ENV-RER Document 1 Filed 03/25/19 Page 13 of 15 PageID #: 13



 overtime, but according to police supervisors, tolerating “this practice…promotes a culture in

 which more egregious falsehoods occur.”

                  80.      Prosecutors in the five New York City District Attorneys’ offices make

 coordinated efforts to protect officers they know to be frequent fabricators. In one instance in

 Staten Island, for example, an assistant district attorney dismissed a case in order not to “burn”

 one of the police officers by revealing his false statements. No case was brought against that

 officer for perjury.

                  81.      The practice of “testilying” has become so ingrained in the NYPD that it

 spawned that neologism. There are never consequences for those officers. The New York

 Times reported on a similar instance in the Bronx, where officers lied about a search that

 happened in a New York City, claiming that they moved a laundry bag in a hallway and felt a

 heavy thud inside it as they moved it. That never happened. When video disproving the incident

 was found, the case was dropped, but the police officers were not charged for their perjury. The

 New York Times reviewed 25 other cases with similar “testilying” issues.1

                  82.      Another recent case seeks to make public a list of officers that the

 Manhattan District Attorney knows to be untruthful and therefore refuses to put on the stand.

 Those officers are not punished, however; they are merely not allowed to be used in court.2

                  83.      This case arises from the same pattern and practice. The prosecutor in Mr.

 Adams’ case dismissed the case upon learning that the officers had been caught on camera lying

 about what had occurred with Mr. Adams. The prosecutor, however, did not initiate charges

 against those officers for their perjured testimony.




 1.   https://www.nytimes.com/2018/03/18/nyregion/testilying-police-perjury-new-york.html.

 2.   https://www.law.com/newyorklawjournal/2018/10/23/suit-alleges-manhattan-da-is-hiding-list-of-police-
      officers-with-compromised-credibility.
Case 1:19-cv-01662-ENV-RER Document 1 Filed 03/25/19 Page 14 of 15 PageID #: 14



               84.     The culture of testilying created by the failure to discipline officers for

 their false testimony has caused NYPD officers throughout the city to make up events and

 charges.

               85.     Under the principles of municipal liability for federal civil rights

 violations, the City’s Police Commissioner (and/or his authorized delegates), has final

 responsibility for training, instructing, supervising, and disciplining police personnel with

 respect to the investigation and prosecution of criminal matters, including constitutional

 requirements governing truthful statements and testimony, and the disclosure of Brady and

 Giglio material.

               86.     The Police Commissioner, personally and/or through his authorized

 delegates, at all relevant times had final authority, and constitutes a City policymaker for

 whom the City is liable, with respect to compliance by NYPD employees with the above-

 mentioned constitutional requirements.

               87.     During all times material to this Complaint, the Police Commissioner

 owed a duty to the public at large and to Plaintiff, which he knowingly and intentionally

 breached, or to which he was deliberately indifferent, to implement policies, procedures,

 customs, practices, training and discipline sufficient to prevent or deter conduct by his

 subordinates violating the aforementioned constitutional rights of criminal suspects or

 defendants and of other members of the public.

               88.     The aforesaid policies, procedures, regulations, practices and/or

 customs of Defendant City and the NYPD were collectively and individually a substantial

 factor in bringing about the aforesaid violations by the Individual Police Defendants of

 Plaintiffs rights under the Constitution and laws of the United States.
Case 1:19-cv-01662-ENV-RER Document 1 Filed 03/25/19 Page 15 of 15 PageID #: 15



                89.     By virtue of the foregoing, Defendant City of New York is liable for

 having substantially caused the foregoing violations of Plaintiffs constitutional rights and his

 constitutional injuries.

                                      REQUEST FOR RELIEF

                WHEREFORE, Plaintiff demands judgment against the Defendants as follows:

                a.      For compensatory damages in an amount to be determined at trial, but in

 all events no less than $500,000;

                b.      For punitive damages against the individual Defendants;

                c.      For costs, disbursements, and reasonable attorneys’ fees under 42 U.S.C. §

 1988 and to the inherent powers of this Court;

                d.      For pre- and post-judgment interest as allowed by law; and

                e.      For such other and further relief as this Court deems just and proper.

 Dated: March 22, 2019
        New York, New York
                                           DAVID B. SHANIES LAW OFFICE


                                     By:
                                           David B. Shanies
                                           Joel A. Wertheimer
                                           411 Lafayette Street, Sixth Floor
                                           New York, New York 10003
                                           (212) 951-1710 (Tel)
                                           (212) 951-1350 (Fax)
                                           david@shanieslaw.com
                                           joel@shanieslaw.com

                                           Counsel for Plaintiff Andre Adams
